Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of attempting to smuggle drugs and violating facility visiting procedures. We confirm. The misbehavior report and related documentation, along with the testimony of the investigating correction officer, the correction officer who found the contraband and the correction officer who tested the contraband, provide substantial evidence supporting the determination of guilt (see Matter of Price v Goord, 29 AD3d 1203, 1204 [2006]). Petitioner’s challenge to the chain of custody of the contraband, *959which was established by both documentation and testimony, has no merit (see Matter of Perez v Goord, 301 AD2d 996, 997 [2003]).
Petitioner’s procedural objections also are unpersuasive. The Hearing Officer remedied any alleged defect in the prehearing assistance by ensuring that petitioner received all the documentation which he requested, and petitioner has failed to demonstrate that any inadequacy prejudiced his defense (see Matter of Salaam v Goord, 8 AD3d 776, 777 [2004]; Matter of Blackwell v Goord, 5 AD3d 883, 885 [2004], lv denied 2 NY3d 708 [2004]). Additionally, the record demonstrates that the hearing was conducted in a fair and impartial manner and the determination did not flow from any bias on the part of the Hearing Officer (see Matter of Cayenne v Goord, 16 AD3d 782, 783-784 [2005]). Petitioner’s remaining contentions, to the extent preserved, have been reviewed and determined to be without merit.
Cardona, P.J., Crew III, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.